Citation Nr: 1426432	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for right knee patellofemoral joint syndrome in excess of 20 percent.

2.  Entitlement to an increased disability rating for left knee patellofemoral joint syndrome in excess of 10 percent.

3.  Entitlement to an increased disability rating for degenerative disc disease (DDD) of the lumbar spine, with spinal stenosis, in excess of 20 percent.

4.  Entitlement to service connection for a mental disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1972 to July 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, denied increased disability ratings for the service-connected knee and back disabilities, and denied service connection for posttraumatic stress disorder (PTSD).  

The Board notes that after separation from service, in a rating decision dated February 1994, the Veteran, in pertinent part, was granted service connection for patellofemoral joint syndrome of the right and left knees.  In rating both disabilities, the decision conveys that the Veteran had no arthritis.  The Veteran was assigned a 10 percent disability rating under the closely analogous rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013), for knee, other impairment of, recurrent subluxation or lateral instability, for each disability.  See 38 C.F.R. § 4.20 (2013).  In a subsequent June 1995 rating decision, the Veteran was granted an increased disability rating of 20 percent for moderate symptoms for his right knee disability under Diagnostic Code 5257.  An increase was denied for the left knee, which remained rated at 10 percent under Diagnostic Code 5257.

An increased disability rating in excess of 20 percent for the right knee and 10 percent for the left knee under Diagnostic Code 5257 was denied in a rating decision dated October 1997.  Roughly one year later, in September 1998, an increase disability rating in excess of 20 percent for the right knee and 10 percent for the left knee was again denied; however, while the disability ratings remained the same, the RO rated the knee disabilities under the closely analogous rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013), for moderate knee disability due to malunion of the tibia and fibula in the right knee, and slight disability in the left knee.  38 C.F.R. § 4.20.  Finally, during the pendency of this appeal, in its June 2010 rating decision the RO, after reviewing the evidence and denying increased ratings for the knee disabilities, rated the Veteran's knee disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013), for limitation of flexion, having found such rating criteria to be more closely analogous to the symptomatology exhibited by the Veteran.  38 C.F.R. § 4.20.

The Board notes that in all previous decisions the Veteran's knee disabilities were rated by analogy.  After a review of all the evidence of record, the Board finds that it is most analogous and appropriate to rate the Veteran's right and left knee disabilities under Diagnostic Code 5257, as this code specifically considers "other impairment" of the knee.  Additionally, as the evidence of record now reflects that the Veteran has arthritic symptoms in both of his knees, which did not exist at the time of the February 1994 rating decision, in the instant decision the Board grants the Veteran separate compensable ratings for painful limitation of motion due to arthritis of the right and left knees (so use of Diagnostic Code 5257 is also favorable because it avoids pyramiding, allowing for the separate rating for arthritis - other diagnostic codes do not permit a separate rating for arthritis without pyramiding).  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of entitlement to service connection for PTSD to entitlement to service connection for a mental disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issue(s) of an increased disability rating for DDD of the lumbar spine, service connection for a mental disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of right and left knee osteoarthritis.

2.  Throughout the entire increased rating period on appeal, the Veteran's right knee osteoarthritis manifested as painful limitation of flexion to 50 degrees, and no limitation of extension.

3.  Throughout the entire increased rating period on appeal, the Veteran's left knee osteoarthritis manifested as painful limitation of flexion to 90 degrees, and no limitation of extension.

4.  Throughout the entire increased rating period on appeal, the Veteran's service-connected right knee patellofemoral joint syndrome has demonstrated no more than moderate impairment.

5.  Throughout the entire increased rating period on appeal, the Veteran's service-connected left knee patellofemoral joint syndrome has demonstrated no more than slight impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a separate 10 percent disability rating for painful limitation of motion due to osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a separate 10 percent disability rating for painful limitation of motion due to osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

3.  The criteria for a rating in excess of 20 percent for right knee patellofemoral joint syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a rating in excess of 10 percent for left knee patellofemoral joint syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In June 2009, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The June 2009 VCAA notice was issued to the Veteran prior to the June 2010 rating decision from which the instant appeal arises.  The issues on appeal were readjudicated in the May 2011 statement of the case (SOC) and the September 2013 supplemental statement of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA knee examination in November 2009.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2009 VA examination report reflects that the claims files were reviewed, proper testing was conducted, and all relevant questions were answered.

In September 2012, VA received documentation from the Veteran, which included a letter from the Social Security Administration (SSA) indicating that the Veteran would begin receiving benefits in May 2010, and a January 2011 letter from the U.S. Office of Personnel Management (OPM) informing the Veteran that he was approved for disability retirement under the Federal Employees Retirement System (FERS).  The Veteran's SSA documentation was obtained and has been associated with the record.  

While no request was sent to OPM to obtain the documentation sent by the Veteran when he applied for disability retirement, in June 2009 the Veteran was sent a VCAA letter with an attached VA Form 21-4142, Authorization and Consent to Release Information, requesting that he provide information as to all VA and private treatment he received for his claimed disabilities.  Based on the Veteran's response, VA obtained the Veteran's identified VA and private treatment records.  As VA has obtained and associated with the record the Veteran's SSA, VA, and private medical records, and as there is no indication that any other relevant outstanding records exist, all records submitted to OPM must necessarily include the records obtained by VA during the course of this appeal.  As such, a remand to obtain the FERS records, as to the issue of entitlement to increased disability ratings for right and left knee patellofemoral joint syndrome, is not required.  

All relevant documentation has been secured and all relevant facts have been developed.  VA has received significant VA and private medical documentation, including SSA disability records.  There remains no question as to the substantial completeness of the appeal for higher disability ratings for right and left knee patellofemoral joint syndrome.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel  interpreted that when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Separate Compensable Disability Ratings for Right and Left Knee Painful Limitation of Motion Due to Osteoarthritis

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  

The Veteran received a VA knee examination in November 2009, at which time he advanced having bilateral knee pain, with the right knee being worse than the left.  Upon examination the Veteran's right knee exhibited painful flexion to 50 degrees, and painful extension to 0 degrees.  The left knee exhibited painful flexion to 90 degrees, and painful extension to 0 degrees.  The VA examiner noted objective evidence of pain following repetitive motion; however, repetitive motion testing was not conducted as the Veteran refused to do so due to pain.  X-rays were taken, and the Veteran was diagnosed with bilateral knee osteoarthritis.  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).

A VA treatment record dated February 2012 reports that, upon examination, the Veteran had painful flexion to 90 degrees in his right knee.  Additional VA treatment records dated May and November 2012 also recorded right knee flexion to 90 degrees; however, while pain was present in the November 2012 examination, there was no pain noted during the May 2012 examination.  An April 2013 VA treatment record reported that the Veteran's left knee pain is intermittent and, when present, the pain is at a level of 8 out of 10.  Various VA treatment records reflect that the Veteran receives injections in both knees to treat the pain.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal, when considering functional loss caused by painful motion, the Veteran's right knee osteoarthritis has manifested as painful limitation of flexion to 50 degrees and no limitation of extension (0 degrees), and the Veteran's left knee osteoarthritis has manifested as painful limitation of flexion to 90 degrees and no limitation of extension (0 degrees).  As neither knee warrants a compensable disability rating under either Diagnostic Code 5260 or 5261, pursuant to Diagnostic Code 5003, resolving all reasonable doubt in favor of the Veteran, a 10 percent disability rating is warranted for painful limitation of motion due to arthritis in the right knee, and a 10 percent disability rating is warranted for painful limitation of motion due to arthritis in the left knee.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 20 percent disability rating is not warranted for either knee as there has been no evidence of occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.


Increased Disability Ratings for Right and Left Knee 
Patellofemoral Joint Syndrome

A. Knee Rating Criteria

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).

As previously discussed, the Veteran was originally rated, by analogy, under Diagnostic Code 5257 when service connection for the right and left knee disabilities was granted in March 1994.  This rating under Diagnostic Code 5257 continued until September 1998 when the Veteran was rated by analogy under Diagnostic Code 5262.  The Board notes that, rating by analogy under either criterion, the Board must decide if the Veteran's current right and left knee symptomatology more nearly equates a slight (10 percent), moderate (20 percent), or severe/marked (30 percent) disability rating.  As such, while, in the instant decision, the Board rates the Veteran's right and left knee disabilities under Diagnostic Code 5257, the Board finds there is no harm to the Veteran in not rating under Diagnostic Code 5262 as the considerations are effectively the same.  The Board merely finds Diagnostic Code 5257 to be the more analogous code as it specifically contemplates "other impairment" of the knee.  38 C.F.R. § 4.20.

Further, as the instant decision grants separate compensable ratings for painful limitation of motion due to osteoarthritis in the right and left knees, the Veteran's complaints of pain and limitation of motion will not be considered under Diagnostic Code 5257 (or Diagnostic Code 5262), as this would constitute improper pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62 (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

B. Evidence

The Veteran has contended, in lay statements made to VA physicians and examiners throughout the course of this appeal, that both knees swell, are painful, unstable, stiff and weak, and that the right knee locks up.  He also advanced being unable to stand for more than 15 to 30 minutes, and not being able to walk for more than a few yards.  He stated that he "intermittently, but frequently" used a knee brace on each knee to assist with walking.  Further, he contends that his knee disabilities have impaired his ability to work.  At the November 2009 VA knee examination, the Veteran advanced that he had lost 18 weeks of work in the past year due to medical problems, though not specifically regarding the knees.  

Upon examination at the November 2009 VA knee examination, the right knee was found to click or snap and was tender, including subpatellar tenderness.  No crepitation, grinding, instability, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities were observed in the right knee.  The left knee was found to be tender with subpatellar tenderness.  The VA examiner did not identify any crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other left knee abnormalities.  The VA examiner noted abnormal weight bearing, and that the Veteran walked with an antalgic gait.  

X-rays of the right knee in November 2009 revealed degenerative changes with joint space narrowing, sclerosis of the medial compartment, and possible bone on bone in the medial compartment.  Left knee X-rays revealed osteophytic spurring at the undersurface of the patella with joint space narrowing.  Degenerative changes and joint space narrowing were observed, with possible bone on bone in the medial compartment.  Neither knee showed joint effusion.  The VA examiner opined that the bilateral knee osteoarthritis resulted in mild to moderate problems related to chores, shopping, recreation, traveling, bathing, dressing, and driving, and that the knee disabilities also prevented exercise and sports.  

VA treatment records reflect that the Veteran was fitted for right and left knee braces in March 2009.  Private medical records convey that the Veteran was using a walker in December 2009.  In September 2011, VA treatment records note that the Veteran sought treatment for his right knee as it had been giving out more than normal and he was experiencing some numbness.  Specifically, the Veteran advanced that over the past several weeks his right knee gave way several times per day.  A February 2012 VA treatment record reported that the Veteran complained of his right knee giving out about once every two weeks.  He also noted that he began walking with a cane when outdoors.    

In a March 2012 VA treatment record, the Veteran reported that his right knee gave away twice in the previous month, causing him to hit the ground.  Right leg instability was specifically noted under the "plan" section of the VA treatment record.  No swelling was observed.  A May 2012 VA treatment record noted that the Veteran's gait was antalgic on the left leg and that he was using a single point cane for assistance.  There was also a note that the Veteran would sometimes experience numbness in the left leg.  A May 2012 VA neurosurgery clinic note indicated that, since 2008, the Veteran's legs would give out underneath him after walking for a certain distance.  VA treatment records from November 2012 reflect that the Veteran's right knee had minimal swelling, with locking and giving away.  The report from a December 2012 orthopedic surgery note indicated that the Veteran's left knee was swelling and giving way, but that it was not locking.

C. Increased Disability Rating for Right Knee Patellofemoral Joint Syndrome

After a review of all the evidence, both lay and medical, the Board finds that, for the entire increased disability rating period, the Veteran's right knee patellofemoral joint syndrome has manifested as no more than moderate impairment.  The evidence of record reflects that, for the period on appeal, the Veteran's right knee symptomatology, other than pain with limitation of motion, has been productive of difficulty standing or walking without use of a knee brace, cane, or walker, stiffness, weakness, swelling, locking, tenderness, numbness, clicking and snapping, antalgic gait, and instability occurring once every two weeks to, at its worst, several times per day.  Considering these symptoms together, the Board does not find that the evidence warrants a finding of severe (or marked) right knee impairment.  The VA examiner at the November 2009 VA joint examination opined that, for the most part, the Veteran's right knee disability resulted in mild to moderate problems with daily functioning.  As such, the evidence does not reflect that the right knee exhibits a severe/marked symptomatology.  For these reasons, the Board finds that for the entire increased rating period the criteria for an increased disability rating of 30 percent under Diagnostic Code 5257 (or Diagnostic Code 6262) have not been met or more nearly approximated.  As the preponderance of the evidence is against the appeal for an increased rating for right knee patellofemoral joint syndrome (other than the granting of a separate rating for limitation of motion due to painful arthritis) in excess of 20 percent, the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257. 

D. Increased Disability Rating for Left Knee Patellofemoral Joint Syndrome

The lay and medical evidence also demonstrates that for the entire increased disability rating period the Veteran's left knee patellofemoral joint syndrome has manifested as no more than slight impairment.  The evidence of record reflects that the left knee symptomatology, other than pain with limitation of motion, has been productive of difficulty standing or walking without use of a knee brace, cane, or walker, stiffness, weakness, swelling, tenderness, numbness, and antalgic gait.  Unlike the right knee, the left knee does not lock, and there is no clicking or snapping.  There is an indication that the left knee is unstable; however, such instability is not at the same level as the right knee.  The record does not reflect that the Veteran has ever complained of, or sought treatment for, increased instability in the left knee as he did when he sought treatment for the right knee when it began giving out several times per day.  As such, the Board infers that the left knee gives out not more frequently than roughly once every two weeks.  

Further, the medical records reflect that, overall, the Veteran has complained of and sought treatment for his left knee significantly less than his right knee.  As such, when considering these symptoms and the record as a whole, the Board does not find that the evidence warrants a finding of moderate left knee impairment.  While the examiner at the November 2009 VA joint examination opined that the Veteran's bilateral knee disability resulted in mild to moderate impairment of various daily activities, the evidence of record indicates that it is the right knee that primarily contributes to the moderate impairment.

For these reasons, the Board finds that for the entire increased rating period the criteria for an increased disability rating of 20 percent under Diagnostic Code 5257 (or Diagnostic Code 5262) have not been met or more nearly approximated.  As the preponderance of the evidence is against the appeal for an increased rating for left knee patellofemoral joint syndrome (other than the granting of a separate rating for limitation of motion due to painful arthritis) in excess of 10 percent, the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257. 

E. Other Applicable Rating Criteria

The Board has considered whether any other diagnostic code would allow for an increased rating of the Veteran's right or left knee patellofemoral joint syndrome.  A rating under Diagnostic Code 5256 is not warranted as the medical evidence does not reflect that the Veteran was diagnosed with ankylosis of either the right or left knee, and the Veteran has not offered any lay testimony that he has ankylosis of either knee.  Under Diagnostic Code 5258, a 20 percent disability rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Neither the medical evidence nor the Veteran's lay testimony indicates that he has dislocated semilunar cartilage in either his right or left knee, and there is no indication that the Veteran has locking in his left knee.  As such, he is not entitled to a rating under Diagnostic Code 5258.  As Diagnostic Codes 5259 and 5263 do not allow for ratings in excess of 10 percent, they are not for application.  As discussed above, Diagnostic Code 5262 was considered by the Board alongside its evaluation under Diagnostic Code 5257.

Further, the Veteran's symptomatology does not reflect that he is entitled to an additional separate rating for either his right or left knee disabilities (other than painful limitation of motion due to arthritis, Diagnostic Code 5003), as all symptomatology has been rated above.  A third rating for the Veteran's right or left knee would result in impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to a higher disability rating or a separate rating under any other Diagnostic Code for right or left knee patellofemoral joint syndrome.  38 C.F.R. § 4.71a.

Extraschedular Consideration

The Board has also evaluated whether the issues on appeal should be referred for consideration of an extraschedular rating for patellofemoral joint syndrome of the right and left knees under 38 C.F.R. § 3.321(b)(1).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's right and left knee disability picture has manifested primarily as painful limitation of motion treated with knee injections, stiffness, weakness, swelling, locking, tenderness, numbness, clicking and snapping, antalgic gait, instability, difficulty standing or walking without use of a knee brace, cane, or walker, and interference with other activities of daily living.  The Veteran's painful limitation of motion, stiffness, weakness, swelling, locking, tenderness, numbness, clicking and snapping, antalgic gait, and instability are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 4.71a; Diagnostic Codes 5003, 5257, 5260, 5261, 5262; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  The necessity of the use of an assistive device, such as a cane, knee brace, or walker, falls under the auspices of painful limitation of motion, weakened movement, instability, and altered gait, as these devices are used to treat such symptoms.  

Further, the functional limitations imposed by the Veteran's disabilities, including difficulty standing or walking for short distances, having to obtain knee injections, and interference with other daily activities, are primarily the result of the knee pain; therefore, consistent with DeLuca, the effects of the Veteran's bilateral knee pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

Comparing the Veteran's disability level and symptomatology of the right and left knees to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with either the right knee and/or the left knee patellofemoral joint syndrome, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU was previously raised and is addressed below.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  


ORDER

For the entire rating period on appeal, a separate 10 percent disability rating, but no higher, for painful limitation of motion due to osteoarthritis of the right knee is granted.

For the entire rating period on appeal, a separate 10 percent disability rating, but no higher, for painful limitation of motion due to osteoarthritis of the left knee is granted.

An increased disability rating for right knee patellofemoral joint syndrome in excess of 20 percent is denied.

An increased disability rating for left knee patellofemoral joint syndrome in excess of 10 percent is denied.



REMAND

Increased Disability Rating for DDD of the Lumbar Spine, with Spinal Stenosis

In April 2014, the Board received documentation concerning a private lumbar spine examination of the Veteran dated March 2014.  In a letter received by the Board by fax prior to the receipt of the private examination records, the Veteran expressed his desire to have the RO review the evidence prior to the Board's decision.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) contemplates that all evidence will first be reviewed at the level of the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1) (2013).  Further, when evidence is incorporated into the claims file prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a) (2013).  When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2013).  There is no legal authority for a claimant to waive, or the AOJ to suspend, these requirements.  
38 C.F.R. § 20.1304(c) (2013).  For these reasons, the Veteran's claim for an increased disability rating for DDD of the lumbar spine, with spinal stenosis, in excess of 20 percent, must be remanded for appropriate action so that the above-noted evidence is appropriately addressed with an SSOC.

Service Connection for a Mental Disorder

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran received a VA PTSD examination in June 2010.  The VA examiner opined that the Veteran did not have PTSD, but that he did have depression, which began in 2008.  The examiner opined that the depression was caused by the Veteran's marital separation, family problems, and medical issues with his hip replacement.  While the Veteran is not service connected for his hip disorder, the report conveys that the Veteran stated his "physical complaints" contribute to his depression.  As the Veteran is service connected for a number of physical disabilities, the Board finds that a secondary service connection opinion is warranted.  Further, the Board also notes that there is a notation in a private PTSD mental health treatment record dated March 2010 that the Veteran was "rocketed and mortared and witnessed several being killed."  This contention was not addressed by either the Veteran or the VA examiner at the June 2010 VA PTSD examination, and it should be addressed at the VA mental health examination.

TDIU

The March 2010 private mental health examination report conveys that the private examiner diagnosed the Veteran with both PTSD and major depression and opined that the Veteran was "permanently and totally disabled and unemployable."  As such, the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for a mental disorder, and adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Further, a letter dated January 2011 from OPM indicates that the Veteran was approved for disability retirement.  While the Board is confident that it has any and all medical records submitted as part of the application process, any statements made by the Veteran on this application and/or throughout the disability retirement application process may be relevant to the issue of TDIU.  As such, a remand is necessary to obtain these documents.  38 C.F.R. § 3.159(c)(2).

Accordingly, the issues of an increased disability rating for DDD of the lumbar spine, service connection for a mental disorder, and TDIU are REMANDED for the following action:

1.  Contact OPM and request that it provide copies of any and all documentation related to the Veteran's application and award of disability retirement under FERS, including copies of all documents received by OPM from the Veteran, including his application, and copies of any and all subsequent documents submitted by the Veteran after disability retirement was granted.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2013).

2.  Review all evidence added to the claims file since the September 2013 SSOC that pertains to the issue of an increased disability rating for DDD of the lumbar spine, including the March 2014 private lumbar spine examination and April 2014 addendum.  The AOJ should undertake any additional development which may be necessary, to include obtaining an addendum VA medical opinion.

3.  Then, schedule the Veteran for a VA mental health examination that addresses the relationship, if any, between any identified mental disorders, including depression and/or PTSD, and the Veteran's service and/or service-connected disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  A detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.    

The examiner should advance the following opinions: 

a)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified mental disorder, including depression and/or PTSD, originated during active service?  In determining whether the Veteran has a current diagnosis of PTSD, the examiner should address the March 2010 private treatment record indicating that the Veteran had been attacked by rockets and mortars and that he witnessed individuals being killed while in service.  

b)  Is it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected physical disabilities, including his service connected back and knee disabilities, caused a current mental disorder?

c)  Is it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's service connected physical disabilities, including his service connected back and knee disabilities, aggravated (that is, permanently worsened in severity) a current mental disorder?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the identified mental disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner should provide a rationale for the opinion(s) with references to the evidence of record.  

4.  Then readjudicate the Veteran's claims for an increased disability rating for DDD of the lumbar spine, service connection for a mental disorder, and TDIU.  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


